EXHIBIT 3.1 BY-LAWS of Tribune Company a Delaware Corporation As amended and in effect on July 18, 2007 ARTICLE I Registered Office and Agent Section 1.1 Registered Office and Agent.The registered office of the Company in the State of Delaware shall be the office of The Corporation Trust Company in the City of Wilmington, County of New Castle, and the registered agent in charge thereof shall be The Corporation Trust Company. ARTICLE II Meetings of Stockholders Section 2.1 Place of Meeting.Meetings of stockholders shall be held at such locations as are designated by the Board of Directors or the officers calling such meetings. Section 2.2 Annual Meeting.The annual meeting of the stockholders shall be held on such date (not a legal holiday) and at such time as is designated by resolution of the Board of Directors, for the purpose of electing directors and for the transaction of such other business as may properly be brought before the meeting. Section 2.3 Special Meetings.Special meetings of the stockholders may be called by the Chief Executive Officer of the Company or the Board of Directors.Business transacted at any special meeting of stockholders shall be limited to the purposes stated in the notice of the meeting. Section 2.4 Notice of Meetings.Unless otherwise required by statute, written notice stating the place, date and hour of each meeting of stockholders and the purpose or purposes of each such meeting shall be given to each stockholder entitled to vote at such meeting not less than ten nor more than sixty days before the date of the meeting.In the case of a meeting to vote on a merger or consolidation such notice shall be given not less than twenty nor more than sixty days before the date of the meeting.If given by mail, such notice shall be deemed to be given when deposited in the United States mail, 1 postage prepaid, directed to the stockholder at his address as it appears on the records of the Company. Section 2.5 Notice of Stockholder Business.At an annual meeting of the stockholders, only such business shall be conducted as shall have been properly brought before the meeting.To be properly brought before an annual meeting business must be (a) specified in the notice of meeting (or any supplement thereto) given by or at the direction of the Board of Directors, (b) otherwise properly brought before the meeting by or at the direction of the Board of Directors, or (c) otherwise properly brought before the meeting by a stockholder.For business to be properly brought before an annual meeting by a stockholder, the stockholder must have given timely notice thereof in writing to the Secretary of the Company.To be timely, a stockholder’s notice must be delivered to the Secretary at the principal executive offices of the Company not later than the close of business on the 90th day nor earlier than the close of business on the 120th day prior to the first anniversary of the preceding year’s annual meeting; provided, however, that in the event that the date of the annual meeting is more than 30 days before or more than 60 days after such anniversary date, notice by the stockholder to be timely must be so delivered not earlier than the close of business on the 120th day prior to such annual meeting and not later than the close of business on the later of the 90th day prior to such annual meeting or the 10th day following the day on which public announcement of the date of such meeting is first made.In no event shall the notice or public disclosure of an adjournment of an annual meeting commence a new time period for the giving of a stockholder’s notice as described above. A stockholder's notice to the Secretary shall set forth as to each matter the stockholder proposes to bring before the annual meeting (a) a brief description of the business desired to be brought before the annual meeting and the reasons for conducting such business at the annual meeting, (b) the name and address, as they appear on the Company's books, of the stockholder proposing such business, (c)the class and number of shares of the Company which are beneficially owned by the stockholder, and (d) any material interest of the stockholder in such business.Notwithstanding anything in these By-Laws to the contrary, no business shall be conducted at an annual meeting of stockholders except in accordance with the procedures set forth in this Section.The chairman of an annual meeting shall, if the facts warrant, determine and declare to the meeting that business was not properly brought before the meeting and in accordance with the provisions of this Section, and if he should so determine, he shall so declare to the meeting and any such business not properly brought before the meeting shall not be transacted. At any special meeting of the stockholders, only such business shall be conducted as shall have been brought before the meeting by or at the direction of the Chief Executive Officer or the Board of Directors. 2 Nothing in this By-Law shall be deemed to affect any rights of stockholders to request inclusion of proposals in the Company’s proxy statement pursuant to Rule 14a-8 under the Securities Exchange Act. Section 2.6 List of Stockholders.The officer or agent having charge of the stock ledger of the Company shall make, at least ten days before every meeting of stockholders, a complete list of the stockholders entitled to vote at the meeting, arranged in alphabetical order, and showing the address of and the number of shares registered in the name of each stockholder.Such list shall be open to the examination of any stockholder, for any purpose germane to the meeting, during ordinary business hours, for a period of at least ten days prior to the meeting, either at a place within the city where the meeting is to be held, which place shall be specified in the notice of the meeting, or, if not so specified, at the place where the meeting is to be held.The list shall also be produced and kept at the time and place of the meeting during the whole time thereof, and may be inspected by any stockholder who is present. Section 2.7 Inspectors.In advance of any meeting of stockholders, the Company, by its Board of Directors or by its Chairman or President, shall appoint one or more inspectors of voting who shall receive and count the ballots and make a written report of the results of the balloting, and who shall perform such other duties in connection therewith as is provided by law.The Company may also designate one or more persons as alternate inspectors to replace any inspector who is unable or fails to act. Section 2.8 Quorum.The holders of record of shares of capital stock of the Company having a majority of the votes entitled to be cast at the meeting, represented in person or by proxy, shall constitute a quorum at all meetings of stockholders.Where a separate vote by class or classes is to be held, the holders of stock having a majority of the votes entitled to be cast by such class or classes, represented in person or by proxy, shall constitute a quorum at the meeting.Regardless of whether a quorum is present or represented, the chairman of the meeting, or stockholders represented in person or by proxy at the meeting voting a majority of the votes cast by such stockholders on the matter, shall have the power to adjourn the meeting to another time and/or place.Unless the adjournment is for more than thirty days, or unless a new record date is set for the adjourned meeting, no notice of the adjourned meeting need be given to any stockholder; provided that the time and place of the adjourned meeting were announced at the meeting at which the adjournment was taken.At the adjourned meeting the Company may transact any business which might have been transacted at the original meeting. Section 2.9 Voting of Shares; Proxies.The voting rights of holders of common stock and preferred stock of the Company shall be as set forth in the Amended and Restated Certificate of Incorporation, as from time to time in effect, and in resolutions of the Board of Directors providing for series of the preferred stock.A stockholder may vote 3 either in person, by proxy executed in writing by the stockholder or an authorized officer, director, employee or agent of the stockholder, or by electronic transmission as provided by law.No proxy shall be voted or acted upon after three years from the date of its execution, unless the proxy provides for a longer period.Action on any question or in any election may be by a voice vote unless the presiding officer shall order that voting be by ballot.The presiding officer at the meeting shall fix and announce at the meeting the date and time of the opening and the closing of the polls for each matter upon which the stockholders will vote at the meeting. Section 2.10 Required Vote.At any duly constituted meeting of stockholders, the affirmative vote of holders of a majority of the voting power of all shares represented at the meeting in person or by proxy and entitled to vote on the matter shall be necessary for the adoption or approval of any matter properly brought before the meeting, unless the proposed action is for the election of directors or is one upon which, by express provision of statute or of the Amended and Restated Certificate of Incorporation, a different affirmative vote is specified or required, in which case such express provision shall govern and control the decision of such question.In elections for directors, the nominees receiving the highest number of votes cast for the number of director positions to be filled shall be elected.Where a separate vote by class or classes is to be held, unless otherwise provided by statute or the Amended and Restated Certificate of Incorporation, the affirmative vote of the holders of a majority of the voting power of all shares of such class or classes represented at the meeting in person or by proxy shall be the act of such class or classes. Section 2.11 Action Without a Meeting.Action by the stockholders may be taken without a meeting as provided in the Amended and Restated Certificate of Incorporation. ARTICLE III Directors Section 3.1 Number, Tenure and Qualifications.The business and affairs of the Company shall be managed by a Board of no less than eight (8) nor more than twelve (12) directors, as fixed from time to time by resolution of the Board of Directors.Individuals shall be eligible to serve as a director of the Company until the annual meeting next occurring after such person's 72nd birthday.An officer of the Company shall be eligible for service as a director until either (i) such officer’s resignation as an officer of the Company or (ii) the annual meeting next occurring after such officer’s retirement as an officer of the Company.The Board shall be classified with respect to the time during which they hold office into three classes, as nearly equal in number as possible based on the then current membership of the Board, as determined by the 4 Board of Directors, all as provided in the Amended and Restated Certificate of Incorporation.One class of directors shall be elected at each annual meeting of the stockholders to hold office for the term of three years or until their respective successors are duly elected and qualified or until their earlier resignation or removal. Section 3.2 Nominating Procedures. Section 3.2.1 Eligibility to Make Nominations.Nominations of candidates for election as directors at any meeting of stockholders called for that purpose may be made by the Board of Directors or by any stockholder entitled to vote at such meeting, in accordance with the following provisions. Section 3.2.2 Procedure for Nominations by the Board of Directors.Nominations made by the Board of Directors shall be made at a meeting of the Board of Directors, or by written consent of the directors in lieu of a meeting, not less than 30 days prior to the date of the meeting of stockholders at which directors are to be elected.At the request of the Secretary of the Company, each proposed nominee shall provide the Company with such information concerning himself or herself as is necessary for purposes of the Company's proxy statement relating to the meeting. Section 3.2.3 Procedure for Nominations by Stockholders. Any stockholder who intends to make a nomination at a meeting of stockholders at which directors are to be elected, shall deliver a notice to the Secretary of the Company setting forth (i) the name, age, business address and residence address of each nominee proposed in such notice, (ii) the principal occupation or employment of each such nominee, (iii) the number of shares of capital stock of the Company which are beneficially owned by each such nominee and (iv) such other information concerning each such nominee as would be required, under the rules of the Securities and Exchange Commission, in a proxy statement soliciting proxies for the election of such nominees.Such notice shall be accompanied by a signed consent of each proposed nominee to serve as a director of the Company if elected.To be timely, a stockholder’s notice must be delivered to the Secretary at the principal executive offices of the Company not earlier than the close of business on the 120th day prior to such meeting and not later than the close of business on the later of the 90th day prior to such meeting or the 10th day following the day on which such notice of the date of the meeting is mailed to the stockholders or public announcement thereof is made, whichever occurs first.In no event shall the notice or public disclosure of an adjournment of a meeting of stockholders at which directors are to be elected commence a new time period for the giving of a stockholder’s notice as described above. Section 3.2.4 Substitution of Nominees.In the event that a person is validly designated as a nominee in accordance with the preceding Sections and shall thereafter become unable or unwilling to stand for election to the Board of Directors, the Board of 5 Directors or the stockholder who proposed such nominee, as the case may be, may designate a substitute nominee.At the request of the Secretary of the Company, each substitute nominee shall provide the Company with such information concerning himself or herself as would be necessary for purposes of a proxy statement relating to the meeting. Section 3.2.5 Determination of Compliance with Procedures.If the chairman of the meeting of stockholders determines that a nomination for director was not made in accordance with the foregoing procedures, such nomination shall be void. Section 3.3 Regular Meetings.A regular meeting of the Board of Directors shall be held without other notice than this By-Law immediately after, and at the same address as, the annual meeting of stockholders.The Board of Directors may fix the time and place for the holding of additional regular meetings.No notice or call shall be required. Section 3.4 Special Meetings.Special meetings of the Board of Directors may be called by the Chairman, the President or any two directors, by notice to the Secretary of the Company.The person or persons authorized to call special meetings of the Board of Directors may fix any place as the place for holding any special meeting of the Board of Directors called by them, provided that any meeting called at the request of directors shall be held at Tribune Tower, Chicago, Illinois.Notice of any special meeting shall be given to all directors at least twenty-four hours in advance thereof (except as set forth below), either (a) personally or by telephone or (b) by mail or telegram addressed to the director at his/her address as it appears on the records of the Company.Such notice shall include the time and place at which the meeting is to be held.If mailed, such notice must be given at least five days prior to the meeting and shall be deemed to be delivered when deposited in the United States mail so addressed, with postage thereon prepaid.If notice is to be given by telegram, such notice shall be deemed to be delivered when the telegram is delivered to the telegraph company.Neither the business to be transacted at, nor the purpose of, any regular or special meeting of the Board of Directors need be specified in the notice of such meeting. Section 3.5 Quorum and Action.A majority of the total number of directors then in office shall constitute a quorum for the transaction of business at any meeting, but if less than a quorum is present a majority of the directors present may adjourn the meeting from time to time without further notice.The vote of the majority of the directors present at a meeting at which a quorum is present shall be the act of the Board of Directors, unless the act of a greater number is required by statute, the Amended and Restated Certificate of Incorporation or these By-Laws. Section 3.6 Vacancies.Any vacancy occurring in the Board of Directors and any newly created directorship resulting from an increase in the authorized number of directors may be filled by a majority of the directors then in office, although less than a quorum, 6 and the directors so chosen shall hold office for the unexpired portion of their designated terms of office and until their successors are duly elected and qualified, or until their earlier resignation or removal. Section 3.7 Compensation of Directors.The Board of Directors, by the affirmative vote of the majority of the directors then in office, and irrespective of any personal interest of any of the directors, shall have authority to fix the compensation of directors for services to the Company as Board members, committee members or otherwise. Section 3.8 Removal of Directors.Any one or more directors may be removed from office only for cause, and only by the affirmative vote of holders of at least a majority of the voting power of all of the then outstanding shares of voting stock of the Company, voting together as a single class. Section 3.9 Committees. Section 3.9.1 Executive Committee.The Board of Directors, by resolution of a majority of the whole Board, shall appoint an Executive Committee to consist of not less than five members of the Board, one of whom shall be the person designated as Chief Executive Officer of the Company.The Executive Committee shall have the right to exercise the full power and authority of the Board of Directors of the Company to the fullest extent permitted by Section 141(c) of the General Corporation Law of the State of Delaware; provided, that, in addition to the restrictions provided in said Section 141(c), such Executive Committee shall not have the authority of the Board of Directors in reference to:(a) electing or removing officers of the Company or members of the Executive Committee; (b) fixing the compensation of any officer or director; (c) amending, altering or repealing these By-Laws or any resolution of the Board of Directors; (d) submission to the stockholders of any matter whatsoever; (e) action with respect to dividends; or (f) any action which either the Chief Executive Officer or two other members of the Executive Committee shall designate, by written instrument filed with the Secretary of the Company, as a matter to be considered by the full Board.All action taken by the Executive Committee between Board meetings on matters of a nature ordinarily requiring Board action shall be promptly reported to the Board of Directors. Section 3.9.2 Audit Committee.The Board of Directors, by resolution of a majority of the whole Board, shall appoint an Audit Committee to consist of not less than three directors who satisfy the qualifications for Audit Committee membership set forth in the Audit Committee charter.The Audit Committee shall have the authority and responsibilities as may be set forth in the Audit Committee charter, as the same may be modified or amended from time to time. 7 Section 3.9.3 Compensation & Organization Committee.The Board of Directors, by resolution of a majority of the whole Board, shall appoint a Compensation & Organization Committee to consist of not less than three directors who satisfy the qualifications for Compensation & Organization Committee membership set forth in the Compensation & Organization Committee charter.The Compensation & Organization Committee shall have the authority and responsibilities as may be set forth in the Compensation & Organization Committee charter, as the same may be modified or amended from time to time. Section 3.9.4 Nominating & Governance Committee.The Board of Directors, by resolution of a majority of the whole Board, shall appoint a Nominating & Governance Committee to consist of not less than three directors who satisfy the qualifications for Nominating & Governance Committee membership set forth in the Nominating & Governance Committee charter.The Nominating & Governance Committee shall have the authority and responsibilities as may be set forth in the Nominating &
